Citation Nr: 0522370	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-25 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty from July 1951 to July 1955, 
September 1955 to September 1959, and from October 1959 to 
December 1965.

This matter now comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which confirmed a longstanding 50 
percent evaluation for anxiety reaction.


FINDING OF FACT

In August 2005, the Board received notification that the 
veteran died on October [redacted], 2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).




ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


